Citation Nr: 0918013	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision. 


FINDING OF FACT

The evidence of record makes it as likely as not that the 
Veteran's clinically diagnosed tinnitus is a result of 
exposure to acoustic trauma while in service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran has been diagnosed with bilateral tinnitus which 
he believes was caused by exposure to acoustic trauma while 
in military service. 

The Veteran served honorably for approximately three years 
during the Vietnam War, and he served in the Republic of 
Vietnam as a rifleman and a squad leader.  A review of his 
medals reveals that the Veteran has been awarded both a 
combat infantry badge and a Purple Heart, in addition to a 
number of other medals and awards.  The Veteran was also 
given an expert badge for the M-16.

The Veteran testified at a hearing before the Board in March 
2009 that prior to active duty he had no hearing difficulties 
or tinnitus.  He stated that he served as an airborne 
infantry soldier in Vietnam, before being transferred to the 
509th airborne mechanized unit in Germany where he served as 
a vehicle commander.

The Veteran described considerable military noise exposure; 
testifying that he spent approximately seven months in the 
field in Vietnam where he was involved in a number of short 
contacts at close range which involved considerable amounts 
of rifle and machinegun fire, as well as numerous grenades 
explosions.  There is also evidence that the Veteran was in 
close proximity to exploding rockets and mortars.

For example, the Veteran recalled that one morning his base 
camp came under a mixed rocket and mortar attack.  From the 
Veteran's description, a rocket passed over the structure he 
had been sleeping in, hitting and destroying the structure 
next to his.  The explosion was of such close proximity that 
the next thing he remembered was lying on the ground.  The 
Veteran recalled dragging a fellow soldier to safety in a 
bunker at which time he remembered noticing a lot of blood on 
the front of his t-shirt, and he distinctly remembered not 
hearing very well.  The Veteran indicated that he had 
difficulty hearing for a couple of days following the 
incident (which he associated with his likely concussion), 
but he asserted that his hearing eventually returned.  In his 
testimony, the Veteran nobly conceded that his injuries could 
have been worse, but the fact remains that he was within a 
close enough proximity of an exploding rocket to receive a 
concussion and the Veteran's injuries from this incident were 
sufficiently serious to merit the award of a Purple Heart.  

Once his tour in Vietnam was complete, the Veteran testified 
that he was transferred to Germany, where he continued to 
have significant noise exposure.  Specifically, the Veteran 
indicated that he worked in and around a lot of vehicles with 
large diesel engines without any hearing protection.

The Veteran denied any acoustic trauma following service, as 
he has held primarily desk jobs for most of his professional 
career.  Following service, the Veteran indicated that he 
went to school for two years, graduating with a degree in 
sociology.  After that he worked for the state of Oregon for 
a year before going to law school.  Since that time, he 
reported holding a variety of professional jobs.

The Veteran testified that the first time he noticed tinnitus 
was not while in Vietnam (such as after the rocket attack), 
but rather while he was serving in Germany.  The Veteran 
stated that it became evident there, although he explained 
that he did not know what it was at that time.  He reported 
that it was not always annoying, but he remembered it always 
kind of being there, and he mostly noticed it when there was 
not any background noise.

The Veteran underwent a VA examination in November 2006 at 
which he was diagnosed with tinnitus, which the examiner 
noted the onset of as being "Summer of 1970 explosion".  
The examiner noted the Veteran's account of military noise 
exposure, but based on normal hearing and no complaints of 
tinnitus in his service treatment records the examiner 
concluded that it was less likely than not that the Veteran's 
tinnitus was the result of his time in service.

While, as the examiner indicated, the Veteran's service 
treatment records fail to show any complaints of, or 
treatment for, tinnitus, the Veteran explained that he did 
not report the ringing in his ears at his time of separation, 
because he did not know what it was, or that it was even 
considered to be a disability.  

The Court of Appeals for Veterans Claims (Court) has held 
that lay evidence is competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lay evidence may suffice to establish the manifestations of a 
chronic condition during service, or within a presumptive 
period.  When a condition is not chronic and there is no 
medical evidence of a causal nexus, lay testimony or medical 
evidence may establish continuity of symptomatology.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, the 
Court has specifically held that tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
that he developed symptoms such as ringing in the ears during 
service.

Once it is determined that the Veteran's testimony is 
competent, the inquiry then shifts to whether the lay 
testimony is credible.  It is noted that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  

In this case, the Board finds the Veteran's testimony to be 
eminently credible.  The Veteran has not exaggerated his 
symptoms, nor has he attempted to stretch the truth in an 
effort to bolster his claim.  For example, even though the 
Veteran was within close proximity to a rocket explosion 
(which is uncontroverted based on the Veteran's receipt of a 
Purple Heart for injuries sustained in that explosion), the 
Veteran nevertheless denied noticing any ringing in his ears 
at that time.  Rather, he stated that he began noticing the 
ringing a year or so later while stationed in Germany.

Furthermore, the Veteran has consistently reported his 
military noise exposure throughout his claims process, as he 
has described the same incidents to the VA examiner and at 
his hearing without added embellishment.  The Veteran even 
played down the severity of his own injuries for a rocket 
explosion for which he was awarded a Purple Heart.  

The Veteran reported that he began noticing a ringing in his 
ears while stationed in Germany, and he indicated that this 
symptom has persisted since that time.  Based on his 
description of symptomatology (namely the ringing in his 
ears), the Veteran was diagnosed with tinnitus by a doctor.  
Because the Veteran's testimony is deemed to be credible, the 
Board concludes that the weight of his testimony is 
sufficient to find both service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
As such, the criteria for service connection have been met, 
and the Veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


